Citation Nr: 1708406	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  15-05 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.  

2.  Entitlement to service connection for a heart disability, to include as due to exposure to herbicides.  

3.  Entitlement to service connection for a prostate disability, to include as due to exposure to herbicides.

4.  Entitlement to service connection for residuals of skin cancer, to include as due to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from August 1958 to August 1962 with additional periods of service in the U.S. Air Force Reserves from August 1962 to August 1964 and in the U.S. Air National Guard from September 1964 to December 1975.  The Veteran received the Good Conduct Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In January 2016 correspondence, the Veteran withdrew his request for a Board hearing.  

Following the December 2014 statement of the case, the Veteran submitted additional evidence in support of his appeal.  The Veteran filed his substantive appeal in February 2015.  Accordingly, under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, this evidence is subject to initial review by the Board because the Veteran did not request in writing that the AOJ initially review such evidence.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Unfortunately, a remand is required in this case for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

The Veteran is seeking service connection for diabetes mellitus, type II, residuals of skin cancer, a heart disability, claimed as ischemic heart disease, and a prostate condition.  

The record currently includes treatment records from the Tulsa, Oklahoma, Outpatient Clinic (OPC).  At VA clinic visits, the Veteran indicated that he was followed by an outside dermatologist every six months and that his outside provider had recommended certain medication for a skin condition on his temple.  See June 2012 and September 2013 VA treatment records.  Additionally, the Veteran noted that an outside provider recommended certain medication for his prostate.  See August 2013 VA treatment record.  Moreover, available VA treatment records show that the Veteran had coronary artery disease and was status post coronary artery bypass graft that occurred in 2002.  There are no records of treatment prior to 2007 in the record.  Although the available records do not show that the Veteran received treatment for his currently diagnosed diabetes outside of VA, the records do indicate that the Veteran had received treatment by private healthcare providers, and those records are not currently in the Veteran's claims file.  VA has a duty to assist the Veteran in obtaining relevant evidence that may help to substantiate his claim.  38 C.F.R. § 3.159(c).  As there is an indication of possibly pertinent, outstanding records regarding the Veteran's skin, prostate, heart and diabetes conditions, a remand is required to obtain these records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all of the Veteran's outstanding treatment records for his skin, prostate, heart, and diabetes conditions, to include treatment by private health providers referred to in his Tulsa, Oklahoma OPC and Tulsa, Oklahoma OPC treatment records from December 2014 to the present.  

2.  Perform any additional development deemed necessary, to include arranging for a VA examination.  

3.  Then, readjudicate the claims.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




